Citation Nr: 0918238	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to May 
1997 and from September 1998 to September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case was previously before the Board in September 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's 
right shoulder myofascial pain syndrome had its onset in 
service.


CONCLUSION OF LAW

Right shoulder myofascial pain syndrome was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board grants service connection for right 
shoulder myofascial pain syndrome.  Because this represents a 
complete grant of the benefit sought on appeal, no discussion 
of VA's duty to notify or assist is necessary.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a right shoulder 
condition.  The Veteran's service treatment records show that 
she was treated for right should pain while in service in 
December 2002.  The Veteran was diagnosed with cervical 
spasm.

The Veteran's DD Form 214 reveals that she was a petroleum 
supply specialist.  As such, the Board finds the Veteran's 
reports of carrying heavy fuel hoses on her shoulder credible 
as it would be consistent with circumstances of her service.  
38 U.S.C.A. § 1154(a).

In a private treatment note, dated in April 2005, the Veteran 
was diagnosed with tendinitis without evidence of a cuff tear 
or labral tear of the right shoulder.  In April 2005, in 
another private treatment note, she was noted to have some 
bursitis around the distal supraspinatus tendon and she was 
diagnosed with rotator cuff syndrome of the right shoulder.

The Veteran was afforded a VA Compensation and Pension (C&P) 
joints examination in April 2005 in conjunction with her 
claim for service connection.  She reported that she began to 
have shoulder pain while in basic training.  She indicated 
that the pain was mostly burning and throbbing pain in her 
suprascapular region which sometimes radiated into the neck 
but never down the arm.  The Veteran reported having been 
treated for shoulder pain while in service and that she was 
treated with a steroid trigger point injection post service.  
Upon examination the Veteran's right shoulder was noted to 
have full pain free range of motion.  She had 5/5 strength in 
her rotator cuff musculature with manual testing.  The 
Veteran did have some tenderness to palpation over her 
supraspinatus and along the spine of her scapula and along 
the medial border of her scapula.  She did not have any 
winging of her scapula.  Motor strength of her biceps, 
triceps, wrist flexors and extensors was 5/5.  She had good 
grip strength.  She had normal sensation to touch in all 
dermatomes.  The Veteran was nontender to palpation over her 
upper cervical spine.  She did have some mild tenderness to 
palpation over her spinous process of her lower cervical 
spine.  No spinal muscle atrophy or spasm were noted.  The 
examiner diagnosed the Veteran with  myofascial pain in the 
right suprascapular region and rendered the opinion that it 
was as likely as not related to age-related changes.

In February 2009 the Veteran was afforded a VA C&P 
examination.  She reported that she had had right shoulder 
pain since service and that her job in service was as a 
refueler which required that she carry fuel hoses on her 
shoulder.  The Veteran indicated that she had physical 
therapy after service for her shoulder pain and that she has 
been prescribed muscle relaxers.  A magnetic resonance 
imaging (MRI) scan of the shoulder did not reveal any tears.  
The Veteran reported that she received trigger point 
injections in the shoulder prior to moving to the Atlanta, 
Georgia, area.  The Veteran has been prescribed a sling and a 
brace to wear for her shoulder.  Upon examination her right 
shoulder was tender to palpation.  Strength in the upper 
extremities was 5/5 and relexes were 1+ brachial.  Range of 
motion was limited and the Veteran stated that she keeps her 
arm close to her shoulder.  The Veteran was diagnosed with 
right shoulder myofascial pain syndrome.  The examiner noted 
that, based upon the description of the Veteran's day to day 
job in the military, she could have developed a right 
shoulder condition.

In light of the evidence, the Board finds that entitlement to 
service connection for right shoulder myofascial pain 
syndrome is warranted.  The Veteran's service treatment 
records reveal that the Veteran was treated for right 
shoulder pain in service.  The Board finds the Veteran's 
reports of carrying heavy fuel hoses on her shoulder credible 
in light of the Veteran's in service specialty of petroleum 
supply specialist.  After examination in April 2005 the 
Veteran was diagnosed with  myofascial pain in the right 
suprascapular region and an opinion was rendered that it was 
as likely as not related to age-related changes.  After 
examination in February 2009, the Veteran was diagnosed with 
right shoulder myofascial pain syndrome and the examiner 
rendered the opinion that it could have developed as a result 
of her job in service.  As such, resolving all doubt in favor 
of the Veteran, entitlement to service connection for right 
shoulder myofascial pain syndrome is granted.


ORDER

Service connection for right shoulder myofascial pain 
syndrome is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


